Citation Nr: 1202606	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970; he then served in the Air Force Reserve.  He was activated for another period of active duty from March 2003 to March 2004.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied service connection for hypertension. 

The case was previously before the Board in December 2009, when it was remanded for examination of the veteran and medical opinions.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the Veteran's hypertension pre-existed his second period of active duty which extended from March 2003 to March 2004.

2.  The Veteran's hypertension increased in severity during his second period of active duty.

3.  The Veteran's hypertension is presumed to have been aggravated during his second period of active duty; there is no clear and unmistakable evidence which rebuts the presumption of aggravation.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a current disability on the basis of aggravation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted.  No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service.  38 C.F.R. § 3.306 (b).  

An increase in a pre-existing injury or disease may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the injury or disease increased in severity during service, other than a temporary increase.  If the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury. 

The Veteran claims entitlement to service connection for hypertension.  He served on active duty from October 1966 to October 1970; he then served in the Air Force Reserve and was activated for another period of active duty from March 2003 to March 2004.  The Veteran claims that he warrants service connection for hypertension based upon his second period of active duty.  He does not assert, nor does the evidence show, that he was diagnosed with hypertension during his first period of active duty, or within the first year after he separated from service.  

Air Force Reserve medical records reveal that the Veteran had periodic medical evaluation during his years of reserve service.  Reserve medical records dating from 1993 on reveal diagnoses of hypertension.  For example a November 1993 reserve physical profile serial report indicates that he was given a physical profile because he had "high blood pressure - controlled with meds."  Accordingly, these records reveal that the Veteran's hypertension clearly and unmistakably pre-existed his second period of active duty service from March 2003 to March 2004.  

Private hospital records dated from April 25, 2002 reveal that the Veteran was hospitalized for a syncopal episode with low blood pressure at that time.  These records also indicate a history of stroke, cerebrovascular accident.  

The Veteran's service treatment records for his second period of active duty service contain a March 2003 pre-deployment health assessment.  While this report does not note the Veteran's blood pressure readings, it did indicate that he was on prescription medication.  The Veteran was specifically found to be "deployable" and cardiac referral was not indicated as being necessary.  From the above evidence, the Board concludes that, at the time of entrance into active duty in March 2003, the Veteran's pre-existing hypertension was not uncontrolled or he would not have been activated for service.

Medical records dated near the end of his second period of active duty, from January to March 2004, reveal that the Veteran was treated for uncontrolled hypertension.  A February 2004 service department internal medical treatment record specifically describes it as being "erratically high blood pressure (220's / 110's)."  

Private medical records dated in January and February 2004, during his second period of active service, reveal that he required hospitalization for evaluation of his uncontrolled hypertension.  

Reserve medical records dated in April 2004, shortly after he separated from active service, reveal that he continued to require treatment and evaluation for hypertension.  An April 2004 statement from an Air Force physician's assistant indicates that the Veteran required two periods of hospitalization for his hypertension during this period of active duty service with an ultimate diagnosis of hypertension with nephropathy, and that the hypertension was still uncontrollable. 

A February 2005 Air Force Line of Duty Questionnaire indicates that a panel of three physicians concluded that the Veteran's "hypertension existed prior to service and was not aggravated by military service."  No rational for the medical opinion is indicated and a May 2005 Memorandum indicates that this line of duty determination was returned without action because of "insufficient medical documentation."  

In August 2006, a VA Compensation and Pension examination of the Veteran was conducted; however, no medical opinion was requested or offered.  Accordingly, the Board ordered another examination.

In March 2010, the second VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted the Veteran's diagnosis of uncontrolled hypertension upon separation from his second period of active duty service.  The final diagnosis was still uncontrolled hypertension and the physician also indicated a diagnosis of hypertensive heart disease.  The examiner did not provide the requested medical opinion with respect to aggravation.  When the report was returned, the examiner offered an addendum dated January 2011 which merely stated that the "hypertension is not caused by or the results aggravated by his duty 3/2003 to 3/2004."  

The Veteran claims service connection for hypertension, which clearly pre-existed his period of active service from March 2003 to March 2004.  The key issue is whether the Veteran's pre-existing hypertension was aggravated during this one year period of active service.  Both the February 2005 Air Force Line of Duty Questionnaire and the January 2011 VA medical opinion indicate that the Veteran's hypertension was not aggravated by his second period of active duty service.  However, these two medical opinions are cursory, provide no rational, do not address the medical evidence of record, and are clearly contradicted by the evidence of record.  

The service treatment records from his second period of active duty service show that the Veteran entered active duty in March 2003 with a pre-existing hypertension which was controlled at that time.  He was found to be deployable at that time.  By the end of his service his hypertension was uncontrolled and required two short periods of hospitalization.  Service treatment records from that time describe his hypertension as being erratically uncontrolled.  This evidence shows an increase in severity of the Veteran's hypertension during his second period of active duty service.  Accordingly, the pre-existing hypertension will be considered to have been aggravated by active service, and the presumption of aggravation attaches.  38 C.F.R. § 3.306 (b).  

The medical evidence of record reveals that the Veteran continues to have uncontrolled hypertension as evidenced by the March 2010 VA Compensation and Pension examination report diagnosis.  The two cursory medical opinions of record, which are unsupported by any rational or discussion of the medical evidence, do not  clearly and unmistakably rebut the presumption of aggravation.  Accordingly, service connection for hypertension on the basis of aggravation of the pre-existing disability is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


